DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 05/25/2022 regarding application 16/730,076. In Applicant’s amendment:
Claims 1, 3, 10, 12 and 19-20 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 05/25/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see page 10 filed on 05/25/2022, with respect to the 	Specification Objections to the Disclosure have been fully considered and is found to be 	persuasive.
		Therefore, the minor informalities with respect to the Specification Objections to the 	Disclosure are withdrawn.
4.		Applicant’s arguments, see page 10 filed on 05/25/2022, with respect to the Claim 	Objections for Claims 3, 12 and 20 have been fully considered and is found to be 	persuasive.
		Therefore, the minor informalities with respect to the Claim Objections for Claims 3, 12 	and 20 are withdrawn.
5.		Applicant’s arguments, see pages 10-11 filed on 05/25/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
6.		Applicant’s arguments, see pages 13-15 filed on 05/18/2022, with respect to the 35 U.S.C. § 102 (a) (2) Claim Rejections for Claims 1-4, 6, 8-13, 15 and 17-19 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 102 (a) (2) Claim Rejections for Claims 1-4, 6, 8-13, 15 and 17-19 are withdrawn. See Examining Claims with Respect to Prior Art Rejection shown below.

		Examiner Note: Due to deficiencies from the non-final rejection filed on 01/25/2022, Examiner presents this office action as a 2nd non-final rejection.

IDS Statements
7.		The 1 information disclosure statement filed on 04/15/2022 complies with the 	provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Response to 35 U.S.C. § 101 Arguments
8.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully 	considered, but they are found not persuasive (see Applicant Remarks, Page 10, dated 	05/25/2022). Examiner respectfully disagrees. 
		Argument #1:
	(A). 	Applicant argues that Claims 1-20 do not recite an abstract idea, law of nature of natural 	phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject 	Matter Eligibility Guidance (see Applicant Remarks, Page 10, dated 05/25/2022). 	Examiner respectfully disagrees. Even though, Applicant has not provided an official response 	to the 35 U.S.C. 101 remarks. Examiner responds as below.
		In response, these abstract idea limitations (as identified below in the 35 U.S.C. 101 	analysis section), These abstract idea limitations (as identified above in bold), under their 	broadest reasonable interpretation of the claims as a whole, cover performance of their 	limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) managing 	personal behavior or relationships or interactions between people (e.g., such as a consumer by a 	service provider of a plurality of service provider and comprising an intermediary between systems 	of the plurality of service providers and systems of a plurality of responsible entities) and thus 	includes social activities and/or teachings and/or following rules or instructions. 
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as pen and paper and/or concepts performed in the human mind as part of evaluations and/or observation(s) and/or judgment(s) such as (e.g., “defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields” & “defining a plurality of goals for the validating of the data assigned to the one or more fields, each goal related to a different possible result of the validating of the data assigned to the one or more fields”).
Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following regarding certain/specific claimed limitation(s):
Performing a mental process on a computer,
Performing a mental process in a computer environment, and
Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
That is, other than reciting (e.g., “memory”, “processor”, “records management and processing system”, “automatically perform the further processing for each selected record”, “a reinforcement learning algorithm”, “database” & “systems”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions and/or (2) “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) using pen and paper as a physical aid.
It is also important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “processor”, “memory”, “database”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9, 11-18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
		Argument #2:
	(B). 	Applicant argues that Claims 1-20 recite additional elements that integrate the judicial 	exception into a practical application under revised step 2a prong two of the USPTO 2019 	Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 10, dated 	05/25/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as “auditing one or more 	records pertaining to medical and/or hospital workflows according to a records management and 	processing system”], which is not a clear and deliberate technological solution improving the 	computer itself or another technological field (see comparison to the unpersuasive argument in 	“Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 	1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 	219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data” and “displaying and/or outputting data”], yet do not present any clear, genuine 	technological 	improvement, in how computers carry out basic functions as 	scrutinized by 	the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of 	Appeals Federal Circuit 	No. 2015-1778 August 1, 2016 2016 BL 247416 	830 	F.3d 1350, 119 USPQ2d 1739” 	hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and 	“Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid the above abstract 	process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 	119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last 	sentence), or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor 	Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 	BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since, Courts have also made the distinction between an entrepreneurial objective or solution instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow mathematical algorithms which could arguendo be construed as rules, to analyze the log data. However the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
		Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the 	focus of the 	claims is not on such an improvement in computers as tools, but on certain independently 	abstract ideas that use computers as tools to allegedly allow the computer to perform the 	function of “processing the selected one or more records according to one or more 	workflows executed by the records management processing system in order to automatically 	perform the further processing for each selected record” which could only be performed 	intuitively by a human based on human's knowledge and experience in medical fields for auditing 	DRG (diagnostic related group codes) for auditing workflow records in the hospital and/or 	medical environments.
		Additionally, Examiner refers Applicant to the October 2019 Update Subject Matter 	Eligibility document under section B “improvement in the functioning of a computer or an 	improvement to other technology or technical field.” This document states the following: “In 	short, first the specification should be evaluated to determine if the disclosure provides 	sufficient details such that one of ordinary skill in the art would recognize the claimed 	invention as providing an improvement. The specification need not explicitly set forth the 	improvement, but it must describe the invention such that the improvement would be 	apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets 	forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement 	without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner 	should not determine the claim improves technology (emphasis added). Second, if the 	specification sets forth an improvement in technology, the claim must be evaluated to 	ensure 	that the claim itself reflects the disclosed improvement. That is, the claim includes the 	components or steps of the invention that provide the improvement described in the 	specification.”
		Examiner notes that Independent Claims 1, 10 and 19 do not recite or explain how using 	a “multi-arm bandit” algorithm is able to simultaneously process multiple workflows for each DRG 	(diagnostic related group) code for each selected record within the medical record management 	and processing system. 	
		Examiner refers Applicant to the following sections in Applicant’s Disclosure:
	#1)  Applicant’s Specification ¶ [0052]: “For example, these steps can range from presenting data 	from a tagged record in a user interface to a human operator, such as a collector, for an action 	to be performed by the operator, e.g., calling a payor or performing some other follow-up action, 	to a completely automated process such as sending an automatically generated communication 	to a payor system or combinations of various such human and machine actions. The workflow 	engine 445 can comprise one or more applications executed by the records management and 	processing system 305 and which, during execution, can read the predefined workflows 450 	and implement or perform the steps defined therein.”
	#2) Applicant’s Specification ¶ [0054]: “One or more predefined workflow processes 450 can 	then be selected, e.g., based on the applied tags, initiated, and executed by the workflow engine 	445 to further process those tagged records. The workflows 450 can be initiated 	automatically, 	e.g., triggered by the rules engine 445 upon completion of applying the tags 425, upon 	the 	occurrence of certain conditions, e.g., as defined in one or more rules 410, at a predetermined or 	pre-scheduled time, upon request, or in a variety of other ways without departing from the scope 	of the present disclosure.”
	#3) Applicant’s Specification ¶ [0062]: “According to embodiments of the present invention, the 	algorithm is modified to select multiple accounts (DRGs) to audit simultaneously and get 	feedback from these audits through time. Additionally, the algorithm according to embodiments 	described herein is adapted to handle changes to the probability distribution of any DRG over 	time and across service providers (hospital groups).”
		Therefore, please draft and amend limitations in Independent Claims 1, 10 and 19 to 	recite how #1) the records are tagged in a user interface, #2) how you are able to automatically 	generate communications to a payor system or combinations of various such human and 	machine actions, #3) training the dataset for the reinforcement learning algorithm and (4) 	updating and/or retraining the dataset which modifies select multiple accounts (DRGs) to audit 	simultaneously and get feedback from these audits through time. Please incorporate the “tags”, 	“user interface”, “rules engine” and the “workflow engine” within the body of the limitations 	shown in Independent Claims 1, 10 and 19.
Independent Claims 1, 10 and 19 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “processor”, “records management and processing system”, “automatically perform the further processing for each selected record”, “a reinforcement learning algorithm”, “database” & “systems”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to managing transaction records in a database and to validating data assigned to one or more fields in each of a plurality of database records in the sales activities or behaviors environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “reinforcement learning algorithm”, “multi-arm bandit algorithm” & “management and processing systems”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software (e.g., “reinforcement learning algorithm”) to tailor information (e.g., “The records management processing system 305 can be adapted to select records by the algorithm and based on an expected return value for auditing of the selected one or more records.”) and provide the results of the records according to one or more workflows on a generic computer (see Applicant’s Specification ¶ [0022] defining a “a general-purpose computer with the cooperation of a controller and memory.”).
Additionally, these claim limitations for the claimed invention specify limiting the abstract idea of collecting information, analyzing the data which includes a plurality of goals for the validating of the data assigned to the one or more fields, defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields & selecting one or more records of the plurality of records based on an expected return value for further processing of the selected one or more records and displaying and/or presenting the certain results of selected one or more records according to one or more workflows on a computer (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application]. 
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
The claims are ineligible.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “method” or “process” (Claims 1-9), a “system” or an “apparatus” (Claims 10-18), and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 19-20). 
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 10);
“” (see Independent Claim 10);
“maintaining a plurality of records each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers, the one or more fields of each record comprising a code related to the service comprises an intermediary of the plurality of service providers of a plurality of responsible entities” (see Independent Claims 1, 10 and 19);
“defining a plurality of goals for the validating of the data assigned to the one or more fields, each goal related to a different possible result of the validating of the data assigned to the one or more fields” (see Independent Claims 1, 10 and 19);
“defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields” (see Independent Claims 1, 10 and 19);
“selecting one or more records of the plurality of records and based on an expected return value for further processing of the selected one or more records, wherein the expected return value is based on the weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields and a probability of satisfying each defined goal by further processing of the record” (see Independent Claims 1, 10 and 19);
“processing the selected one or more records according to one or more workflows executed , wherein the one or more workflows predefine one or more actions to  perform the further processing for each selected record” (see Independent Claims 1, 10 and 19).
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) managing personal behavior or relationships or interactions between people (e.g., such as a consumer by a service provider of a plurality of service provider and comprising an intermediary between systems of the plurality of service providers and systems of a plurality of responsible entities) and thus includes social activities and/or teachings and/or following rules or instructions. 
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Further, it also appears that the current “Certain Methods of Organizing Human Activities”, are further implemented by “Mental Processes” through the use of physical aids such as pen and paper and/or concepts performed in the human mind as part of evaluations and/or observation(s) and/or judgment(s) such as (e.g., “defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields” & “defining a plurality of goals for the validating of the data assigned to the one or more fields, each goal related to a different possible result of the validating of the data assigned to the one or more fields”).
Examiner takes this opportunity to remind the Applicant that under MPEP § 2106.04 (a) (2) IIIC the following regarding certain/specific claimed limitation(s):
Performing a mental process on a computer,
Performing a mental process in a computer environment, and
Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
That is, other than reciting (e.g., “memory”, “processor”, “records management and processing system”, “automatically perform the further processing for each selected record”, “a reinforcement learning algorithm”, “database” & “systems”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions and/or (2) “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) using pen and paper as a physical aid.
It is also important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “processor”, “memory”, “database”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-9, 11-18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processor” (see Independent Claim 10);
“a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to validate data assigned to one or more fields in each of a plurality of database records by” (see Independent Claim 10);
“maintaining a plurality of records in a database, each record of the plurality of records comprising a record of a service provided to a consumer by a service provider of a plurality of service providers, the one or more fields of each record comprising a code related to the service and wherein the records management and processing system comprises an intermediary between systems of the plurality of service providers and systems of a plurality of responsible entities” (see Independent Claims 1, 10 and 19);
“defining a plurality of goals for the validating of the data assigned to the one or more fields, each goal related to a different possible result of the validating of the data assigned to the one or more fields” (see Independent Claims 1, 10 and 19);
“defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields” (see Independent Claims 1, 10 and 19);
“selecting one or more records of the plurality of records using a reinforcement learning algorithm and based on an expected return value for further processing of the selected one or more records, wherein the expected return value is based on the weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields and a probability of satisfying each defined goal by further processing of the record” (see Independent Claims 1, 10 and 19);
“processing the selected one or more records according to one or more workflows executed by the records management and processing system, wherein the one or more workflows predefine one or more actions to automatically perform the further processing for each selected record” (see Independent Claims 1, 10 and 19).
Independent Claims 1, 10 and 19 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “processor”, “records management and processing system”, “automatically perform the further processing for each selected record”, “a reinforcement learning algorithm”, “database” & “systems”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to managing transaction records in a database and to validating data assigned to one or more fields in each of a plurality of database records in the sales activities or behaviors environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “reinforcement learning algorithm”, “multi-arm bandit algorithm” & “management and processing systems”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software (e.g., “reinforcement learning algorithm”) to tailor information (e.g., “The records management processing system 305 can be adapted to select records by the algorithm and based on an expected return value for auditing of the selected one or more records.”) and provide the results of the records according to one or more workflows on a generic computer (see Applicant’s Specification ¶ [0022] defining a “a general-purpose computer with the cooperation of a controller and memory.”).
Additionally, these claim limitations for the claimed invention specify limiting the abstract idea of collecting information, analyzing the data which includes a plurality of goals for the validating of the data assigned to the one or more fields, defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields & selecting one or more records of the plurality of records based on an expected return value for further processing of the selected one or more records and displaying and/or presenting the certain results of selected one or more records according to one or more workflows on a computer (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: “a processor” as shown in Applicant’s Specification ¶ [0022] & ¶ [0025] demonstrating that the computing device may include a “general purpose personal computer” & “a memory”  demonstrating conventional forms of the storage medium as shown in Applicant’s Specification ¶ [0031] & ¶ [0033]. The additional computer-related elements of (e.g., “records management and processing system”, “a reinforcement learning algorithm”, “database” & “systems”) amount to no more than mere instructions to apply the previously recited judicial exceptions using a generic computer component (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of the records according to one or more workflows on a generic computer. Additionally, these claim limitations for the claimed invention specify limiting the abstract idea of collecting information, analyzing the data which includes a plurality of goals for the validating of the data assigned to the one or more fields, defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields & selecting one or more records of the plurality of records based on an expected return value for further processing of the selected one or more records and displaying and/or presenting the certain results of selected one or more records according to one or more workflows on a computer (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 10 and 19 recite additional elements such as (e.g., “memory”, “processor”, “records management and processing system”, “automatically perform the further processing for each selected record”, “a reinforcement learning algorithm”, “database” & “systems”) in conjunction with these limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, these claim limitations for the claimed invention specify limiting the abstract idea of collecting information, analyzing the data which includes a plurality of goals for the validating of the data assigned to the one or more fields, defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields & selecting one or more records of the plurality of records based on an expected return value for further processing of the selected one or more records and displaying and/or presenting the certain results of selected one or more records according to one or more workflows on a computer (see MPEP § 2106.05 (h)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “reinforcement learning algorithm”, “multi-arm bandit algorithm” & “management and processing systems”) are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Moreover, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use by monitoring and analyzing data which includes a plurality of goals for the validating of the data assigned to the one or more fields, defining a weight for each goal of the plurality of goals for the validating of the data assigned to the one or more fields & selecting one or more records of the plurality of records based on an expected return value for further processing of the selected one or more records and displaying and/or presenting the certain results of selected one or more records according to one or more workflows on a computer (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
12.		Examiner notes that Claims 1, 10 and 19 are allowed only over the prior art. Please note 	that the 35 U.S.C 101 rejection persists.
		Examiner interprets based upon the claim limitations that there is no disclosure in the 	existing prior art or any new art that discloses the features relating in Independent Claims 1, 10 	and 19 regarding:
	“processing, by the records management and processing system, the selected one or more 	records according to one or more workflows executed by the records management and 	processing system, wherein the one or more workflows predefine one or more actions to 	automatically perform the further professing for each selected record.”
The closest prior arts for this case are:
	#1) US Patent Application (US 2019/0244110 A1) – Qiu.
	#2) US Patent Application (US 2017/0032245 A1) – Moffat Osband.
	#3) US Patent # (US 10,402,909 B1) – Khalak.
		Regarding the Qiu reference, Qiu teaches discusses the use of and scaling multi-armed 	bandit algorithms to identify documents or images. Multi-armed bandit algorithms are closely 	related to the “Prediction with Expert Advice” framework. Similar to online learning algorithms 	these algorithms maintain a hypothesis that is incrementally updated based on user feedback. 	Rather than maintain the complete set of user feedback they update their hypothesis based only 	on the most recent feedback. Again, this means that these algorithms may require fewer 	computational resources and may therefore be performed on a mobile device. This would allow 	the constraints to be managed on the mobile device rather than on a separate server. These 	algorithms likewise maintain a set of experts (referred to as “arms”) and seek to identify a good 	one. In evolutionary computation, a set of new samples, called a validation set, is given to the top 	candidates, and the candidate that performs best on the validation set is selected. It is not known 	how many samples are needed to do this reliably and the multiple hypothesis problem still exists.
However, Qiu either individually nor in combination does not teach or suggest the following:
	“processing, by the records management and processing system, the selected one or more 	records according to one or more workflows executed by the records management and 	processing system, wherein the one or more workflows predefine one or more actions to 	automatically perform the further professing for each selected record.”
		Regarding the Moffat Osband reference, Moffat Osband teaches that in reinforcement 	learning, actions taken by a system may impose delayed consequences. Thus, the design of 	exploration strategies is more difficult than systems that are action-response systems where there 	are no delayed consequences such as multi-armed bandit problems because the system must 	establish a context. An example of a system that has delayed consequences is a system that 	interacts with an environment over repeated episodes, l, of length τ. Bootstrapped DQN (a deep 	learning network that uses reinforcement learning as provided in accordance with an 	embodiment of the invention) relies upon random initialization of the network weights as a prior 	to induce diversity. The initial diversity is enough to maintain diverse generalization to new 	and unseen states for large and deep neural networks. 
However, Moffat Osband either individually nor in combination does not teach or suggest the following:
	“processing, by the records management and processing system, the selected one or more 	records according to one or more workflows executed by the records management and 	processing system, wherein the one or more workflows predefine one or more actions to 	automatically perform the further professing for each selected record.”
		Regarding the Khalak reference, Khalak teaches that if a simulation results in the 	feedback 506 indicates that a benefit plan defined by an MSPD 102 does not meet desired goals, 	such as if it would cost the administrator more than is desired or does not offer a desired coverage 	level to some or all plan participants, a user can use such user feedback 506 to adjust the 	MSPD 102 with the plan authoring tool 104 until simulation results from the plan simulation and 	analysis tool 504 indicates that the benefit plan defined by the MSPD 102 is likely to meet the 	desired goals. The plan simulation and analysis tool 504 can provide feedback 506 recommending 	changes for the plan authoring tool 104 that would cause the benefit plan defined by the 	MSPD 102 to meet predefined goals, such as recommendations for changing attributes 204 of 	existing plan objects 202 or for creating new plan objects 202. For example, a user may be able to 	type in a desired copay amount for a particular coverage stage rather than selecting it from 	predefined options in the plan authoring tool's UI. In some examples, the UI can present various 	preconfigured options for user input 402, but also allow the user to manually adjust their user 	input 402 away from those preconfigured options if desired. The operations of the adjudication 	type decision tool 704 can be based on statistical analysis, multi-armed bandit machine learning, 	AB testing, or any other type of artificial intelligence or machine learning, such as statistical 	regression, Markov modeling, or neural networks.
However, Khalak either individually nor in combination does not teach or suggest the following:
	“processing, by the records management and processing system, the selected one or more 	records according to one or more workflows executed by the records management and 	processing system, wherein the one or more workflows predefine one or more actions to 	automatically perform the further professing for each selected record.”
	Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683